OPINION — AG — BY ENACTING SAID SECTION 6071 (36 O.S. 1967 Supp., 6071 [36-6071]) THE LEGISLATURE HAS MADE A PROPER EXTENSION OF THE POLICE POWER OF THE INTO THIS AREA DEALING WITH THE OPERATION OF LIFE INSURANCE COMPANIES. THIS RIGHT OF THE LEGISLATURE TO SO ACT UNDER THE STATE'S POLICE POWER WAS A PART OF THE EXISTING LAW AT THE TIME THE CONTRACTS WERE ENTERED INTO BETWEEN CERTAIN LIFE INSURANCE COMPANIES AND THEIR OFFICERS, AND CONSEQUENTLY SUCH POWER WAS, IN CONTEMPLATION OF THE LAW, A PART OF THOSE CONTRACTS. TITLE 36 O.S. 1967 Supp., 6071 [36-6071] (36 O.S. 1971 6071 [36-6071]) DOES NOT AFFECT COMMISSIONS ALREADY EARNED PRIOR TO THE EFFECTIVE DATE OF SAID ACT, UNDER CONTRACTS ENTERED INTO BETWEEN LIFE INSURANCE COMPANIES AND THEIR OFFICERS PRIOR TO THE EFFECTIVE DATE, WHEREIN SUCH OFFICERS WERE TO RECEIVE COMMISSIONS OR OTHER COMPENSATION CONTINGENT UPON THE WRITING OR PROCURING OF ANY POLICY OF INSURANCE IN THE COMPANY. SECTION 6071 DOES NOT PROHIBIT SUCH COMPANIES FROM PAYING OR CONTRACTING TO PAY SUCH COMMISSIONS WHICH HAD YET TO BE EARNED WHEN THE ACT BECOMES EFFECTIVE, NOTWITHSTANDING THAT FACT THAT THE CONTRACT UNDER WHICH THIS FORM OF COMPENSATION WAS TO BE MADE WAS ENTERED INTO PRIOR TO SAID EFFECTIVE DATE. CITE: ARTICLE II, SECTION 15 (CHARLES OWENS)